Citation Nr: 0500484	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bilateral keratoconus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty November 1973 to March 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO, which 
denied the veteran's claim for a rating in excess of 20 
percent for his service-connected bilateral keratoconus.    

In October 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  At this hearing, the veteran submitted 
additional medical evidence in the form of a medical 
statement from his private doctor, dated in October 2004, 
accompanied by an appropriate waiver of RO initial 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2001); see also 69 Fed. Reg. 53807, 53808 (September 3, 
2004) (final rules that essentially reinstate 38 C.F.R. 
§ 20.1304(c), which had been amended in January 2002 to allow 
the Board to consider additional evidence without having to 
refer the evidence to the RO for initial consideration, and 
without having to obtain the appellant's waiver.)  

Also at the hearing, the veteran raised the claim of service 
connection for glaucoma.  Such claim was also made in the 
veteran's August 2003 substantive appeal, when he alleged 
that glaucoma was caused by a corneal transplant in 1982 at a 
VA facility.  As this issue has not been developed, it is 
referred to the RO for further appropriate consideration. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The service-connected bilateral keratoconus is manifested 
by complaints of decreased vision, eye irritation in dusty 
environments, and pain; clinical findings show that his best 
corrected visual acuity with contact lenses is 20/60 in both 
eyes.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected bilateral keratoconus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.22, 4.75, 4.84a including 
Diagnostic Codes 6035, 6061-6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision.  In any case, the notice 
was sent prior to certification and transfer of the case to 
the Board, and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in October 2003, the 
RO advised him of what was required to prevail on his claim 
for an increased rating, what specifically VA had done and 
would do to assist in that claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The veteran did not respond to the letter.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a February 
2003 rating decision and a statement of the case issued to 
him in July 2003.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claim for a rating in excess of 20 percent was 
denied and the evidence it had considered in denying the 
claim, to include the diagnostic criteria pertinent to the 
evaluation of keratoconus.  Further, in the statement of the 
case, the RO advised the veteran of the legal criteria 
governing entitlement to the benefits sought on appeal, to 
include reference to 38 C.F.R. § 3.159 and the United States 
Codes cites relevant to the VCAA.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his bilateral 
keratoconus.  He was afforded the opportunity to testify at a 
personal hearing before the undersigned in October 2004.  The 
veteran has not identified any VA treatment records to be 
obtained for association with the claims file, and he has not 
submitted a signed release for VA to obtain any private 
records on his behalf.  Further, VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA fee-
basis medical examination in September 2002, specifically to 
evaluate the current nature and severity of his bilateral 
keratoconus.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for a Higher Rating

A.  Factual Background 

The veteran served on active duty from November 1973 to March 
1976.  In a June 1976 rating decision, the RO granted service 
connection and a 20 percent rating for bilateral keratoconus, 
based on aggravation of a pre-existing eye condition.  A VA 
examination in May 1976 showed that the veteran had corrected 
vision of 20/400 in the right eye and 20/25 in the left eye.  
He wore a contact lens in the left eye and was unable to fit 
his right eye for a contact lens.  In its review, the RO 
found that the evidence showed that the veteran's bilateral 
eye condition at the time of enlistment was 10 percent 
disabling and that it was currently 30 percent disabling, 
thus supporting a rating assignment of 20 percent to account 
for the degree of aggravation during service.  

In a December 1976 rating decision, the RO granted special 
monthly compensation under 38 U.S.C. § 314 (1976) and 
38 C.F.R. § 3.350(a), on account of the loss of use of one 
eye having only light perception.  

In a September 1982 rating decision, the RO granted a 
temporary total disability rating under 38 C.F.R. § 4.30, for 
convalescence following keratoplasty for keratoconus of the 
right eye, effective from July 1982 through August 1982.  In 
a September 1984 rating decision, the RO confirmed and 
continued a 20 percent rating for bilateral keratoconus.  
This decision was based on an August 1984 VA examination that 
showed corrected vision of 20/560 in the right eye and 20/25 
in the left eye.  It was noted that the veteran had yet to be 
fitted with a hard contact lens in the right eye.  

In a June 1999 rating decision, the RO continued the 20 
percent rating for bilateral keratoconus, based on a VA fee-
basis examination and a private medical statement.  Mark 
Mohney, M.D., in a statement dated in October 1998, indicated 
that the veteran had keratoconus and also had dry eyes that 
necessitated frequent use of artificial drops.  On a February 
1999 VA examination, it was noted that the veteran had a 
penetrating keratoplasty performed on the right eye in 1982 
and had since managed to function quite well with contact 
lenses.  The veteran did report that his eyes felt irritated 
and frequently became red.  His corrected vision with contact 
lenses was 20/130 in the right eye and 20/40 in the left eye.  
The diagnoses were bilateral keratoconus, with a successful 
penetrating keratoplasty with a clear graft in the right eye 
and a left cornea that revealed moderate keratoconus 
satisfactorily managed with rigid gas permeable contact lens; 
and glaucoma was suspected in the right eye.  In an addendum 
report in April 1999, the examiner indicated that contact 
lenses were necessary to correct the veteran's vision due to 
extremely high refractive error in both eyes.  

In July 2002, the RO received the veteran's claim for an 
increased rating for bilateral keratoconus, due to an alleged 
worsening of the condition since the last examination.  

In September 2002, the veteran underwent a VA fee-basis 
examination.  It was noted that he had a 20-year history of 
glaucoma in his right eye and that he currently used Timoptic 
in the right eye twice daily.  On examination, the best 
corrected distance visual acuity, with contact lenses, was 
20/60 in both eyes.  The best corrected near visual acuity 
was 20/40 in both eyes.  External ocular examination revealed 
bilateral upper eyelid ptosis, with the right eye being 
slightly worse than the left.  Both pupils reacted equally to 
light and near with no evidence of an afferent papillary 
defect.  Ocular motility was full.  There was a corneal graft 
in the right eye; the graft was clear.  There was a 
peripheral iridectomy in the iris.  The left cornea showed 
evidence of a keratoconus with a superficial central corneal 
scar, with the anterior chamber, iris, and lens otherwise 
unremarkable.  Keratometry revealed marked distortion of the 
mires in the eye, which confirmed the diagnosis.  Visual 
fields appeared to be full in each eye.  The impression was 
that the veteran had evidence of a corneal graft in the right 
eye for keratoconus and a marked keratoconus with a central 
corneal scar in the left eye.  The veteran also appeared to 
have glaucoma in his right eye, which was poorly controlled, 
although there did not appear to be any damage to his visual 
field at present.  The final diagnoses were keratoconus in 
the left eye, status post corneal graft in the right eye for 
keratoconus, and glaucoma in the right eye.  

In an October 2002 rating decision, the RO granted a 30 
percent rating for the bilateral keratoconus, effective in 
July 2002.  In a November 2002 rating decision, the RO 
proposed to reduce the 30 percent rating to 20 percent, based 
on error in the October 2002 decision.  The RO noted that it 
had erred by not subtracting the degree of disability (i.e., 
10 percent) that had existed prior to service from the 
current total disability.  

By letter in December 2002, the RO notified the veteran of 
the proposed reduction of his rating from 30 percent to 20 
percent, per 38 C.F.R. § 3.105(e).  

In a January 2003 statement, Mark Mohney, M.D., indicated 
that the veteran had keratoconus that "likely developed 
during his military time."  He stated that if the condition 
had been present prior to undergoing his service entrance 
examination, he would have had significant decrease in acuity 
present at his initial evaluation.  He further stated that if 
the veteran had passed visual screening at the entrance 
examination, his keratoconus was not present and developed at 
a later point in time.  

In a February 2003 letter, the veteran responded to the RO 
that he had no pre-existing eye problems upon entering 
service.  He stated that while in the service in 1975 he was 
asked by a doctor whether he had had any kind of eye 
accidents, and he had replied that he was hit in the right 
eye with a baseball bat while in service.  He noted that such 
incident had had no bearing on his condition, which was 
discovered after he entered the military.  

In a February 2003 rating decision, the RO effectuated the 
rating decrease from 30 percent to 20 percent, as previously 
proposed, effective in May 2003.  By letter the veteran was 
notified of this decision.  In May 2003, the veteran 
expressed his disagreement, stating that his vision and 
residuals were worse than reflected in the current rating and 
that a higher rating was warranted.  He also noted that the 
rating decision failed to include special monthly 
compensation, which he stated was due.  In an August 2003 
statement, the veteran claimed that "residuals" of his 
condition included pain in the sunlight and severe pain in 
both eyes.  He also indicated that he could only wear contact 
lenses, which caused his eyes to weaken.  

At an October 2004 hearing before the undersigned, the 
veteran testified that due to his bilateral eye condition he 
could only wear hard contact lenses, which irritated him 
constantly and to such extent that he took them out 
throughout the day (four times a day was a "good" day while 
on a bad day he might have to keep it out all day long).  He 
indicated that he must keep his eye moist with artificial 
tears throughout the day.  He described how he was a mail 
processor with the Postal Service and worked in an area with 
a lot of dust in the air, which got under his contact lens, 
irritated his eye, and threatened to scratch his cornea.  He 
stated that if his cornea became scratched he had to use 
ointment and patch the eye until the cornea had healed, which 
could take two days.  He indicated that his doctors wanted to 
perform a corneal transplant on the left eye, for which he 
was not ready.  He related that in his job he was moved to an 
area with less dust but that he still got dust in his eyes.  
He stated that due to problems with the lens in his eye, he 
has missed from one to two months of work.  This happened 
when his eye became infected and he could no longer put in 
contacts (he indicated that his doctor would then take him 
off work).  He noted that this last occurred a year 
previously.  

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected bilateral keratoconus is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.84a, Diagnostic Code 6035 (2004), for keratoconus.  The 
veteran contends that his disability warrants a higher 
rating.  After a careful review of the evidence, the Board 
finds that the veteran has not met the criteria for a rating 
in excess of 20 percent for his bilateral keratoconus, as 
further discussed herein below.

Under Code 6035, keratoconus is evaluated on impairment of 
corrected visual acuity using contact lenses.  See also 
38 C.F.R. § 4.75 (the best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required).  A note to Code 6035 provides that when 
contact lenses are medically required for keratoconus, either 
unilateral or bilateral, the minimum rating will be 30 
percent.  

Accordingly, the veteran's minimum rating is 30 percent, 
prior to adjustment.  That is, a 30 percent rating represents 
his minimum total disability evaluation at the present time, 
without the deduction of the degree of the disability 
existing at the time of entrance into service.  Because 
service connection for keratoconus was established based on 
aggravation of a pre-service disability, the veteran's 
present rating for VA purposes will reflect only the degree 
of disability over and above the degree existing at the time 
of his entrance into service.  38 C.F.R. § 4.22 (2004).  
Service medical records indicate that on his physical 
examination for enlistment purposes in October 1973, the 
veteran's best corrected visual acuity was 20/100 in the 
right eye and 20/25 in the left eye.  As the degree of 
disability at the time of the veteran's entrance is 
ascertainable in terms of the rating schedule, a deduction 
will be made in this case.  Id.    

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2004).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2004).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2004).

A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2004).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2004).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2004).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078 (2004). 

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076 (2004). 

In this case, to support his claim for an increased rating, 
the evidence would need to show that the veteran's best 
corrected visual acuity meets the criteria for a 40 percent 
rating under Code 6073 or 6076.  As noted, the veteran's 
visual acuity at the time of entrance into service is 
ascertainable in terms of the rating schedule.  His visual 
acuity at that time of 20/100 in the right eye and 20/25 in 
the left eye meets the criteria for a 10 percent rating, 
which is then deducted from the present degree of disability.  
38 C.F.R. § 4.22.  The veteran's current degree of disability 
is shown by the September 2002 examination, whereon his best 
corrected distance visual acuity with contact lenses is 20/60 
in both eyes (near visual acuity was better).  These findings 
do not meet any of the criteria for a 40 percent rating.  At 
best, they would meet a 30 percent rating, which is deducted 
by 10 percent (38 C.F.R. § 4.22) to result in a 20 percent 
rating.  Accordingly, an increased rating for bilateral 
keratoconus is not warranted.  

In terms of assessing the severity of his service-connected 
disability, the lack of evidence of treatment for the 
veteran's bilateral keratoconus over recent years is a 
further sign that his disability is not more disabling that 
is reflected by the current 20 percent evaluation.    

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  The veteran contends that "residuals" of his 
keratoconus include pain; however, there is no objective 
medical evidence to either substantiate this allegation or 
relate such subjective symptoms to his keratoconus.  Further, 
he argues that he had no pre-service eye problems, and he 
submitted the January 2003 statement of Dr. Mohney in support 
of this allegation.  Nonetheless, service medical records 
clearly document visual acuity impairment at the time of his 
enlistment.  After a careful review, the Board finds no basis 
in the record upon which to assign a higher or separate 
disability evaluation.  Moreover, no other diagnostic codes 
are shown to be applicable based on the nature of the 
symptoms complained of by the veteran and documented in the 
medical evidence of record.  

The Board has noted the veteran's claim that the February 
2003 rating decision did not include his special monthly 
compensation for bilateral keratoconus.  Such compensation 
was awarded on the basis of the loss of use of the right eye 
having only light perception.  Subsequently, the veteran 
underwent surgery on the right eye in 1982, following which 
visual acuity in that eye was shown to have improved 
significantly.  Presently, his best corrected visual acuity 
is not shown to meet the criteria for special monthly 
compensation.  Such is shown when vision in both eyes is 
correctable to 5/200, or when vision in one eye is light 
perception only and vision in the other eye is correctable to 
20/40 or greater.  38 C.F.R. § 4.84a, Diagnostic Codes 6062, 
6071, 6067-6070 (2004). 

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected bilateral keratoconus 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2004).

In that regard, the veteran has not proffered evidence 
(beyond his own testimony) showing how his disability 
markedly interferes with a job, has not demonstrated the need 
for hospitalization due to his service-connected disability, 
and has not manifested symptomatology other than that 
contemplated by the Rating Schedule.  The percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the 20 percent schedular evaluation currently 
assigned to the veteran's disability.  At his hearing, the 
veteran testified that he has missed up to two months from 
work when his eye became infected and his doctor took him off 
work because he could not wear a contact lens during that 
time.  The record, however, contains neither medical 
treatment reports nor statements from his doctor or employer 
to substantiate this claim.  In fact, as noted previously, 
the record is particularly devoid of medical reports relevant 
to treatment of the veteran's bilateral keratoconus.  

Moreover, the rating criteria discussed in this case focus on 
the limitation the veteran complains of, i.e., decreased 
visual acuity.  He has also noted pain in his eyes, but there 
is no objective medical evidence to show that it is a 
manifestation of his service-connected keratoconus versus 
some other disability such as glaucoma, with which he has 
also been diagnosed.  What the veteran has not shown in this 
case is that his disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Rating 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for bilateral keratoconus.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for bilateral keratoconus is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


